Wright, J.
i. homeconveyaíice. A question of very great'practical and general importance is started by appellant, involving a construction of section 2279 of the Revision.
The point made by the counsel is, that, as the husband and wife did not concur in and sign one or the same conveyance, the homestead title did not pass, and- that the deeds or equitable mortgages under which plaintiff claims were of no validity under the statute. The question is not free from difficulty. The interests involved therein to property of untold value in the State are too great to justify its determination until it properly and necessarily arises. As at present advised, this court might not be united in its .solution, and, as this case can property be disposed of upon other grounds,’ we prefer to leave it open for future consideration.
_ afeturbedbon ao?frauaí? It seems that Cunningham is dead, and his heirs are made defendants to the bill. The widow and heirs do not resist in this court the relief asked; claiming, that the transaction with Luther was a mortgage asking to redeem, and denying the validity of the deed to Drake. Drake alone contests the validity of the conveyances of July, 1858 and 1859. The court below found from the testimony, that Drake took *94his deed for a fraudulent purpose, with a full knowledge of all the circumstances; that it was intended to defraud Luther; that-he acted in bad faith and inequitably, and that his deed should be treated as a nullity. That the testimony warranted this conclusion we entertain no doubt. Drake was most .clearly a bad faith purchaser. He is a mere intermeddler, having no substantial rights," taking a deed to the property without more than a nominal consideration, for the very purpose of defeating plain: iff in his security. Under such circumstances, we are not disposed to give him any standing in this court. One in his position is not entitled to the favorable consideration of a court of equity. And it is upon this ground we refuse to interfere with plaintiff’s security.
If the heirs are not complaining of the invalidity -of the. deeds referred to, we are not disposed to declare them invalid (even if the world be at their suit) upon the complaint of one, who voluntarily and for a fraudulent purpose interested himself in the property. 2 Story’s Eq., 1502, et seq., notes and authorities cited.
The decree below will, therefore, be affirmed, the court below being directed to make an order at its next regular term, extending the time for redemption to the widow and heirs for ninety days from, the first day thereof, and such allowance for the services of the guardian ad litem, as may be just and equitable in this and that court. - In all other respects the said decree to stand undisturbed, the appellant, Drake, to pay the costs of this appeal.
Affirmed.